DETAILED ACTION
Response to Arguments
Applicants’ claim amendments and arguments in the reply filed on February 2, 2022 have been fully considered and are persuasive to the currently pending claims with respect to: 
			(i) an objection to the drawings, and
 			(ii) the objections to the claims
which are hereby withdrawn by the Examiner.  

Applicants have agreed to further amend the claims in the Examiner’s Amendment below directed to an oil-injected screw compressor installation including an oil-cooled motor which is not found described or shown in in KADO (US2016/0245289) and MYERS (US5720599).  Thus, the former 35 U.S.C. 103 rejection of independent Claim 7 based on KADO and MYERS has been withdrawn.  
	This application is now in condition for allowance.

Examiner's Amendment
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicants, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	 Authorization for this Examiner's amendment was given by Applicants’ representative Brian Hannon (Reg. No. #32,778) in a phone interview conducted on February 8, 2022. 


Applicants have further agreed to amend the claims as follows:   

--  7. (Currently Amended) An oil-injected screw compressor installation, comprising: 
		a frame (2), 
		a screw compressor element (3), 
		an oil-cooled motor (15),
		electrical cabinet (6), 
		oil separator vessel (5) and an air-cooled cooling module (8), and 
		a minimum pressure valve (7) mounted on the air-cooled cooling module (8), wherein: 
		the oil-cooled motor (15) and the screw compressor element (3) are [[along an axis (X-X’) on a first side (2a) of the frame in a longitudinal direction [[the screw compressor element (3) being driven by the oil-cooled motor (15), 
		the electrical cabinet (6) and the air-cooled cooling module and the oil separator vessel (5) are disposed along an axis in a longitudinal direction [[(2b) of the frame (2), the second side (2b) being opposite the first side (2a) in a lateral direction transverse to the longitudinal direction, [[air-cooled cooling module (8) being located offset from the screw compressor element (3) in the lateral direction and extending from the frame (2) [[
		[[flowing [[air-cooled cooling module (8) is sucked in by the air-cooled cooling module (8).  --  

--  9. (Currently Amended). The oil-injected screw compressor installation according to claim 8, wherein the valve manifold (11) is on the first side (2a) of the frame (2). --  

(2). --  

-- 11. (Canceled) --

Allowable Subject Matter
Claims 7-10 are pending and allowed.

Reasons for Allowability
The following is an examiner’s statement of reasons for allowance:
			Independent Claim 7 taken either individually or in combination with other prior art of record fails to teach or render obvious Applicants’ oil-injected screw compressor installation as claimed including:   
				“the oil-cooled motor (15) and the screw compressor element (3) are disposed along an axis (X-X’) on a first side (2a) of the frame in a longitudinal direction, the screw compressor element (3) being driven by the oil-cooled motor (15), 
				the electrical cabinet (6) and the air-cooled cooling module and the oil separator vessel (5) are disposed along an axis in a longitudinal direction on a second side (2b) of the frame (2), the second side (2b) being opposite the first side (2a) in a lateral direction transverse to the longitudinal direction, the air-cooled cooling module (8) being located offset from the screw compressor element (3) in the lateral direction and extending from the frame (2), and 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Prior art of record not relied upon is considered pertinent to Applicants’ disclosure.  US10316845 is the US Patent of US2016/0245289 (KADO) used to reject independent Claim 7 during prosecution of this case (see paragraph #7 of the Final Rejection having notification date of December 14, 2021).  US2009/0041589 and US9518579 show elements and features of the state of the art prior to the filing date of Applicants’ disclosure.   
	
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL WILLIAM THIEDE whose telephone number is (313)446-4907.  The Examiner can normally be reached on M-F 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL THIEDE/
Examiner, Art Unit 3746	
Tuesday February 8, 2022

/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746